FILED
                                                                           JUNE 8, 2017
                                                                   In the Office of the Clerk of Court
                                                                 WA State Court of Appeals, Division Ill




            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION THREE

STATE OF WASHINGTON,                            )
                                                )         No. 34005-8-111
                     Respondent,                )
                                                )
       V.                                       )
                                                )
GUILLERMO ADAM LEDEZMA, aka                     )         UNPUBLISHED OPINION
GUILLERMO A. LEDESMA, aka                       )
ADAM LEDESMA,                                   )
                                                )
                     Appellant.                 )

       FEARING, C.J. -    Guillermo Adam Ledesma appeals the trial court's manifest

injustice disposition and the length of his disposition after his plea of guilty to residential

burglary. Because ample evidence supports the manifest injustice disposition and the

length of the disposition, we affirm the trial court.

                                           FACTS

       This appeal arises from Guillermo Adam Ledesma's burglary of his sister's home

in December 2015, but we begin with previous events because Ledesma appeals his

sentence, not his disposition. Ledesma's father, Guillermo Ledesma, is Ledesma's sole

caregiver. Outside ofLedesma's father, no family member will care for Ledesma
No. 34005-8-III
State v. Ledesma


because of his uncontrolled behavior. A restraining order precludes Ledesma's mother

from contact with him because of the two smoking marijuana together.

      Guillermo Adam Ledesma committed a third degree theft in September 2014. At

the time of the burglary, Ledesma was on probation from a third degree malicious

mischief disposition in June 2015. Ledesma violated the terms of his probation on three

dates: September 30, 2015; October 23, 2015; and November 18, 2015. On October 23,

2015, the court ordered Ledesma to undergo alcohol and drug treatment. Ledesma

completed his evaluation for substance abuse, but had not yet attended treatment. On

November 18, 2015, the court ordered Ledesma to serve fifteen days in confinement.

Two weeks after being released from confinement, he committed the current offense.

      On December 15, 2015, sixteen-year-old Guillermo Adam Ledesma burglarized

the home of his sister and brother-in-law, Alicia and Agustin Ortega, while they attended

their son's Christmas pageant. Ledesma declined to attend the pageant with the rest of

his family. Instead, he asked to be dropped at a nearby convenience store. While the

family attended the Christmas pageant, Ledesma walked to the Ortega home and climbed

through a window. The Ortegas never granted Ledesma permission to be inside the

residence without their presence.

      When the Ortegas returned home from the pageant, Alicia and Agustin Ortega

found Guillermo Adam Ledesma inside with their private property in his pockets. Alicia




                                            2
No. 34005-8-III
State v. Ledesma


Ortega was pregnant at the time of the incident and grew upset when she discovered

Ledesma burglarizing her home. Alicia had recently suffered a miscarriage.

       After December 2015, the Ortega family relocated for fear that Guillermo Adam

Ledesma would burglarize their home again. At trial, Agustin Ortega testified that

Ledesma burgled the Ortega home on three or four occasions before this current offense.

                                        PROCEDURE

       The State of Washington charged Guillermo Adam Ledesma with residential

burglary and sought a manifest injustice higher sentence. On January 7, 2016, the

juvenile court held a plea hearing and determined that Ledesma entered his guilty plea

knowingly, intelligently and voluntarily, and that he understood the charge and

consequences of his plea. The juvenile court confirmed Ledesma's understanding that

the court could impose a manifest injustice disposition up to twenty-eight weeks.

       On January 14, 2016, the juvenile court held a sentencing hearing to determine the

propriety of a manifest injustice sentence. Guillermo Adam Ledesma requested that the

juvenile court impose the standard sentence range of local sanctions, which could not

exceed thirty days confinement. The State recommended a twelve to sixteen week

manifest injustice disposition. The juvenile probation department recommended twenty-

one to twenty-eight weeks. The juvenile court heard testimony from Ledesma, victim

Agustin Ortega, and two juvenile probation officers. Victim Alicia Ortega did not testify.

Ledesma's father declined to testify.

                                            3
No. 34005-8-III
State v. Ledesma


       Probation Officer Steve Driscoll testified that Guillermo Adam Ledesma held a

criminal history. The probation office had supervised Ledesma for two years, and no

supervision methods had improved Ledesma's behavior. Instead, Ledesma's criminal

activity escalated.

       Probation Officer Steve Driscoll advised the juvenile court that Guillermo Adam

Ledesma lacked structure and supervision at home. Ledesma lived and behaved as he

pleased. Ledesma belonged to a gang, with his gang moniker being "Gargoyle." Report

of Proceedings (RP) at 20. Driscoll informed the juvenile court that Ledesma never

attempted to compensate his victims and lacked empathy for his victims.

       Steve Driscoll recommended to the juvenile court that:

              We feel that he needs to be protected from the community, as he is
       consistently stealing, engaging in malicious mischief, which he has
       convictions for, vehicle prowling/thefts. The community needs to be
       protected from this ongoing behavior.

              The community is unsafe with Guillermo being placed on local
       superv1s1on.

RP at 19-20.

       Probation Officer Steve Driscoll additionally informed the juvenile court that

Guillermo Adam Ledesma needed the structure of detention. Driscoll opined:

               I believe he needs to take-full advantage of approximately 30 days
       in an intake cottage at a JRA [Juvenile Rehabilitation Administration]
       facility, in which they can get his mental health condition assessed, they
       can look at his drug and alcohol needs. He needs to be in an inpatient
       treatment-that is secure.

                                            4
No. 34005-8-III
State v. Ledesma


               The only time that Guillermo seems to do anything is when he's in
       this building, in a highly structured environment. This is the only time that
       he goes to school on a daily basis. This is the only time that we know he
       stays sober. This is the only time where he's not out committing crimes
       against others.
               He needs time after inpatient treatment. He needs aftercare. He
       needs a significant length of time to remain sober, to be reintegrated back
       into the community more safely than just opening up the doors today. The
       state needs to supervise and monitor this young man and integrate him back
       into the community in a safer manner than what we're allowed to do here.
               He'll have the opportunity to eventually work his way into a group
       home setting, start earning privileges, to perhaps one day earning back
       some of the trust of his father, his family, the community.

RP at 21-22.

       At the juvenile court's request, .Juvenile Probation Counselor Sharon Dupuis-

Vasquez also testified on behalf of the State. As Guillermo Adam Ledesma's assigned

probation counselor, Dupuis-Vasquez closely supervised Ledesma. She advised the court

that Ledesma would repeat his crimes if returned to the community. According to

Dupuis-Vasquez, the probation office recommends commitment to the Juvenile

Rehabilitation Administration facility when the juvenile's behavior fails to improve under

probation. Ledesma' s behavior progressively worsened despite probation. Ledesma

completed aggression replacement training in March 2015 only to commit malicious

mischief in June 2015. At the close of her testimony, Dupuis-Vasquez opined that a

Juvenile Rehabilitation Administration facility remains the only option to help Ledesma.

She noted that Ledesma acknowledged that a stay in the Juvenile Rehabilitation

Administration facility might be the best place for him.

                                             5
No. 34005-8-111
State v. Ledesma


       Victim Agustin Ortega testified that his brother-in-law, Guillermo Adam

Ledesma, had "spiraled out of control." RP at 24. Ortega believed that Ledesma

previously burglarized the Ortega home. Ledesma's recent burglary traumatized his

pregnant wife. Ledesma's father must work.and leaves him alone in a trailer. Ledesma

does not follow any rules and disappears for weeks at a time. Whenever Ledesma leaves

juvenile detention, random people drive by Ledesma's father's property looking for

Ledesma and threatening his father's life when told to leave the premises.

       Agustin Ortega further testified that Guillermo Adam Ledesma lacks empathy for

anyone. Ledesma steals from children. He cannot pay for the stolen items because he

owes money to drug dealers.

       At the conclusion of the sentencing hearing, the juvenile court determined that a

disposition within the standard range constituted a manifest injustice for the following

reasons: (1) the victim's specific vulnerability, (2) Guillermo Adam Ledesma's recent

criminal history and failure to comply with conditions of a recent disposition order, (3) a

lenient standard range disposition, and (4) standard probation failing to provide the

structure needed for rehabilitation. In support of finding the Orte gas particularly

vulnerable, the juvenile court found that "[t]here was a level of sophistication

demonstrated in selecting the victim whom are family members." Clerk's Papers (CP) at

39.




                                             6
No. 34005-8-111
State v. Ledesma


      The juvenile court acknowledged difficulty in determining whether to accept the

State's recommendation of twelve to sixteen weeks in a juvenile facility or the probation

department's recommendation of twenty-one to twenty-eight weeks. After considering

testimony, the juvenile court accepted the probation department's recommendation.

      The juvenile court ordered Guillermo Adam Ledesma to twenty-one to twenty-

eight weeks of confinement at the Washington State Department of Social Health

Services, Juvenile Rehabilitation Administration. The juvenile court found that:

              So, I'm looking at this Adam, quite honestly-and I mean this very
      sincerely-what I can do for you right now that's going to make sure that-it is
      better [for you] when you get out, that there is structure for you.
              And I am absolutely convinced that a manifest injustice upward is-is
      appropriate. I can't tell you that I'm convinced of the amount of time but I am
      convinced-a manifest injustice upwards, with all of these situations been
      described to the court from all sides today, is the right answer for you. And I-as
      much as for the community's protection, I'm actually really more focused on you,
      having you in a secured environment, giving you-not a computer to do school on
      but an actual person.

RP at 52.

                                LAW AND ANALYSIS

      We address only the juvenile court's manifest injustice disposition of twenty-one

to twenty-eight weeks in a Juvenile Rehabilitation Administration facility. A disposition

within the standard range may not be appealed. RCW 13.40.160(2). Since the juvenile

court imposed a disposition outside the standard range, Guillermo Adam Ledesma may

appeal the disposition. RCW 13.40.160(2).



                                            7
No. 34005-8-III
State v. Ledesma


       Guillermo Adam Ledesma seeks reversal of the manifest injustice disposition on

several grounds. First, the trial court failed to patently place its findings on the record.

Second, insufficient evidence supports the findings of fact leading to the conclusion of

manifest injustice. Third, clear and convincing evidence fails to support the juvenile

court's reasons for the disposition. Fourth, the findings of fact fail to support the trial

court's conclusions of law and the conclusions of law are erroneous. Fifth, even

assuming this court affirms a manifest injustice disposition, the trial court imposed an

excessive length of sentence. We address Ledesma's arguments in the order presented.

                            Juvenile Court's Findings on Record

       Guillermo Adam Ledesma argues that the juvenile court's findings were not

clearly indicated in the record. The sentencing judge must specify the portions of the

record material to the finding of manifest injustice. JuCR 7.12(e).

       The juvenile court's disposition order refers to and thereby incorporates its oral

ruling. Review of the oral ruling reveals testimony from Probation Officer Steve Driscoll

and Probation Counselor Sharon Dupuis-Vasquez, and argument of counsel at the

disposition hearing. The officers' testimony was material to the manifest injustice

disposition. Accordingly, we reject Guillermo Ledesma's contention and rule that the

juvenile court satisfied JuCR 7 .12(e) requirements.




                                               8
No. 34005-8-III
State v. Ledesma


                   Sufficient Evidence for Manifest Injustice Disposition

       The Juvenile Justice Act of 1977, chapter 13 .40 RCW, like the Sentencing Reform

Act of 1981, chapter 9.94A RCW for adults, employs a grid for juvenile offender

sentencing. RCW 13.40.0357. The standard disposition range for the various offenses

establishes the appropriate period for rehabilitating juvenile offenders in most cases.

State v. Crabtree, 116 Wn. App. 536, 543, 66 P.3d 695 (2003). Nevertheless, in some

instances, the juvenile court may ignore the grid. According to RCW 13.40.0357 (option

D):

             If the court determines that a disposition under [grid options] would
      effectuate a manifest injustice, the court shall impose a disposition outside
      the standard range under RCW 13 .40.160(2).

In tum, RCW 13.40.160 declares, in part:

             (2) If the court concludes, and enters reasons for its conclusion, that
      disposition within the standard range would effectuate a manifest injustice
      the court shall impose a disposition outside the standard range, as indicated
      in option D ofRCW 13.40.0357. The court's finding of manifest injustice
      shall be supported by clear and convincing evidence.
             A disposition outside the standard range shall be determinate and
      shall be comprised of confinement or community supervision, or a
      combination thereof. When a judge finds a manifest injustice and imposes
      a sentence of confinement exceeding thirty days, the court shall sentence
      the juvenile to a maximum term, and the provisions ofRCW 13.40.030(2)
      shall be used to determine the range.

RCW 13.40.020 defines "manifest injustice" as:

             ( 19) "Manifest injustice" means a disposition that would either
      impose an excessive penalty on the juvenile or would impose a serious, and
      clear danger to society in light of the purposes of this chapter.

                                             9
No. 34005-8-III
State v. Ledesma


The purposes of chapter 13.40 RCW include protection of the citizenry and provision of

necessary treatment, supervision, and custody for juvenile offenders. RCW

13.40.010(2)(a), (g); State v. Duncan, 90 Wn. App. 808, 812, 960 P.2d 941 (1998). The

trial court must consider whether aggravating factors exist before entering a disposition

order. RCW 13.40.150(3)(i).

       In order to uphold a finding that a standard range disposition would effect

manifest injustice, the appellate court must conclude that ( 1) substantial evidence in the

record supports the trial court's reasons, and (2) those reasons clearly and convincingly

support the trial court's conclusion. RCW 13.40.230(2)(a). If the appellate court does

not find that the standard range disposition would effect manifest injustice, the court must

remand the case for disposition within the standard range. RCW 13.40.230(3).

Nevertheless, if the appellate court finds that the standard range disposition would effect

manifest injustice, we must determine if the disposition is excessive or too lenient. RCW

13.40.230(2)(b).

       The reasons supplied by the disposition judge for imposing a manifest injustice

disposition must be substantially supported in the record. State v. JN, 64 Wn. App. 112,

114, 823 P.2d 1128 (1992). Substantial evidence exists when sufficient evidence may

persuade a fair-minded, rational person of the finding's truth. State v. Smith, 185 Wn.

App. 945, 956-57, 344 P.3d 1244, review denied, 183 Wn.2d 1011, 352 P.3d 187 (2015).

This is a factual question and the juvenile court's reasons will be upheld so long as the

                                             10
No. 34005-8-III
State v. Ledesma


reasons are not clearly erroneous. State v. Jackman, 55 Wn. App. 562, 565, 778 P.2d

1079 (1989).

       The juvenile court entered fifteen findings of fact, of which Ledesma challenges

eight. We review each of the challenged findings of fact.

 Finding of Fact 2: Standard range is clearly too lenient based on prior criminal history

       Guillermo Adam Ledesma contends that the juvenile court erred in finding that a

standard range disposition for him was too lenient considering the seriousness of his

earlier adjudications. The State disagrees and emphasizes evidence in the record showing

that Ledesma poses a danger to himself due to his substance abuse and mental health

issues inadequately addressed through local supervision and poses a danger to the

community because of his escalating criminal behavior.

      A standard range disposition clearly too lenient considering the seriousness of the

juvenile's prior adjudications is a statutory aggravating factor under RCW

13.40.150(3)(i)(viii). In determining whether a standard range sentence is clearly too

lenient, the court determines whether the standard range would, under the circumstances,

present a danger to society and to the welfare of the juvenile. State v. Meade, 129 Wn.

App. 918, 924, 120 P.3d 975 (2005). One does not need to be a "serious offender" to

pose a serious and clear danger to society. State v. Taylor, 42 Wn. App. 74, 76, 709 P.2d

1207 ( 1985).




                                            11
No. 34005-8-111
State v. Ledesma


       We conclude that substantial evidence supports the juvenile court's finding that

the standard range was clearly too lenient for Guillermo Adam Ledesma. Substantial

evidence shows Ledesma to present a danger to society and to himself. Testimony shows

that Ledesma's behavior and conduct worsened under probation and he needs more

structure to successfully rehabilitate. He lacks any remorse for his crimes and does not

compensate his victims.

       Only three months after completing aggression replacement training on March 2,

2015, Guillermo Adam Ledesma reoffended in June 2015 and committed third degree

malicious mischief. While under supervision for his malicious mischief disposition,

Ledesma appeared before the court on three separate occasions for violations. On the

third violation, the juvenile court ordered Ledesma to fifteen days' confinement. Shortly

after being released, he committed the current offense.

                    Findings ofFact 5 and 9: Structured environment

       Guillermo Adam Ledesma contends that the juvenile court erred when it found

that he was not amenable to supervision and his home environment did not provide him

with structure, thereby concluding that he needed the structure of the juvenile detention

center. The State argues that substantial evidence supports the juvenile court's finding

that Ledesma needed the structure of juvenile detention. We agree with the State.

       Guillermo Adam Ledesma maintains that the juvenile court speculates about the

need for structure because the State proposes no plan or course of treatment.

                                            12
No. 34005-8-111
State v. Ledesma


Nevertheless, the concept of "treatment" under the Juvenile Justice Act is not limited to

any particular form. State v. Ogden, 102 Wn. App. 357, 369, 7 P.3d 839 (2000). In

certain circumstances, the structured and disciplined environment of detention may itself

be beneficial and thus responsive to the current needs of the juvenile offender. State v.

Ogden, 102 Wn. App. at 369-70. The record reflects that the probation department

outlined a proposed treatment plan. The State need not establish a detailed plan.

       Substantial evidence supports the juvenile court's finding that Guillermo Adam

Ledesma needs more structure than what local supervision or his home environment can

provide. Ledesma does not respect his father's authority and his father cannot control

him. Ledesma does not respect the probation department's authority. He continues to

violate the terms of his probation and reoffend. Ledesma ignores treatment needed to

combat his substance abuse and mental health issues. Juvenile detention will provide

Ledesma structure and supervision. In detention, Ledesma will also receive treatment for

his substance abuse problems and family issues, as well as have the opportunity to make

progression on his school studies.

             Findings of Fact 8 and 10: Ledesma poses a danger to society

       Guillermo Adam Ledesma contends that the trial court erred in finding that society

needs protection from him. He also contends that insufficient evidence supports the

juvenile court's finding that he lacks empathy and will face harm if he continues

associating with his current confederates. The State disagrees and argues that substantial

                                            13
No. 34005-8-III
State v. Ledesma


evidence shows that Ledesma poses a danger because of his criminal history, lack of

empathy, worsening behavior during supervision, poor school attendance, substance

abuse, mental health issues, and a continuing temper despite aggression replacement

training. We agree with the State.

       One of the aggravating factors that the juvenile court must consider prior to

entering a dispositional order is whether the juvenile offender presents a threat to the

community. State v. Ogden, 102 Wn. App. at 369 (2000). Factors relevant to this

determination include a juvenile offender's escalating criminal behavior, inability of the

juvenile's parents to control him or her, and the juvenile's egregious lack of remorse.

State v. S.S., 67 Wn. App. 800,817, 840 P.2d 891 (1992); State v. Wood, 57 Wn. App.

792, 800, 790 P.2d 220 (1990). We previously discussed Guillermo Adam Ledesma's

danger to the community.

       A juvenile offender's lack of remorse constitutes an aggravating factor when it is

egregious. State v. Wood, 57 Wn. App. at 800. In State v. Wood, the court found

egregious conduct when a defendant joked with her husband's killer about sounds her

husband made after the killer shot him. The defendant went to meet a boyfriend's family

ten days after ~er husband's death. Another court found a defendant's lack of remorse an

independent factor when he bragged and laughed about the murder he committed and

joked about being on television. State v. Erickson, 108 Wn. App. 732, 737-40, 33 P.3d

85 (2001 ). In a third case, the court found lack of remorse egregious when the defendant

                                             14
No. 34005-8-III
State v. Ledesma


continued to blame the justice system for his crimes and his apology was not credible.

State v. Ross, 71 Wn. App. 556, 563-64, 861 P.2d 473, 883 P.2d 329 (1993).

       Substantial evidence shows that Guillermo Adam Ledesma's father cannot control

him and his home environment does not provide him with structure and supervision.

Ledesma's father must work and leaves him alone in the trailer. Ledesma enjoys the

freedom to come and go as he pleases. Outside ofLedesma's father, no family member

will care for Ledesma because of his uncontrolled behavior.

       Substantial evidence indicates Guillermo Adam Ledesma lacks empathy.

Probation Officer Steve Driscoll testified that Ledesma has made no attempt to

compensate the victims and that Ledesma cares not for the results of his deeds. Victim

Agustin Ortega echoed this testimony. Ortega claims that Ledesma has burglarized his

home on several occasions.

       We also conclude that substantial evidence supports the juvenile court's finding of

safety concerns for Guillermo Adam Ledesma if he continues with his current course of

conduct. The record shows Ledesma traveling a dangerous path. Ledesma continually

violates his probation and reoffends. He ignores his substance abuse and mental health

issues. Ledesma disappears from his father's home for weeks at a time, presumably

living on the streets. He cavorts with nefarious individuals and participates in a gang.




                                            15
No. 34005-8-111
State v. Ledesma


             Findings of Fact 12, 13 and 14: Particularly vulnerable victims

       Guillermo Adam Ledesma next contends that insufficient evidence supports the

juvenile court's findings that Alicia and Agustin Ortega were particularly vulnerable

victims. In a footnote, the State concedes that the juvenile court erred when it found

Agustin Ortega to be a particularly vulnerable victim. One might argue that Alicia

Ortega's vulnerability leads to her husband's vulnerability since a husband worries about

his wife, particularly a pregnant wife. Nevertheless, we accept the State's concession.

       We address whether the juvenile court correctly labeled Alicia Ortega a vulnerable

victim. Victim vulnerability is a statutory aggravating factor that clearly and

convincingly supports the conclusion that a disposition within the standard range would

constitute a manifest injustice. RCW 13.40.150(3)(i)(iii). "Particularly vulnerable

victim" is not defined in either the Juvenile Justice Act or the Sentencing Reform Act. In

evaluating this factor, a trial court may consider whether the "defendant knew or should

have known that the victim of the current offense was particularly vulnerable or

incapable of resistance due to extreme youth, advanced age, disability, or ill health."

State v. Ogden, 102 Wn. App. at 366 (2000); see also RCW 9.94A.535(3)(b). The

inquiry focuses on whether the victim was more vulnerable to the offense than other

victims and whether the particular vulnerability was a substantial factor in the

accomplishment of the crime. State v. Ross, 71 Wn. App. at 565 (1993).




                                             16
No. 34005-8-111
State v. Ledesma


       Guillermo Adam Ledesma knew Alicia Ortega was pregnant at the time of the

offense, but no evidence indicates that her pregnancy factored into Ledesma's decision to

burglarize her home. On the contrary, Ledesma burglarized the Ortega's home on several

other occasions when Alicia was not pregnant.

       The juvenile court found "a level of sophistication demonstrated in selecting the

victim whom are family members" that contributes to the aggravating factor of victim

vulnerability. CP at 39. Planning and sophistication are listed as subfactors in the

Sentencing Reform Act to be considered when imposing exceptional sentences for major

economic crimes or violations of the Uniformed Controlled Substances Act, chapter

59.60 RCW. State v. Wood, 57 Wn. App. at 801 (1990). This factor has been extended

to other adult crimes not involving economic or drug offenses. State v. Wood, 57 Wn.

App. at 801. Sophistication justifies an exceptional sentence only if it is "' of a kind not

usually associated with the commission of the offense in question."' State v. Wood, 57

Wn. App. at 801 (quoting State v. Dunaway, 109 Wn.2d 207,219, 743 P.2d 1237, 749

P.2d 160 (1987)). In State v. Wood, the appellate court found a level of sophistication to

support an exceptional sentence when the defendant manipulated others to commit crimes

on her behalf. State v. Wood, 57 Wn. App. at 801.

       In State v. Vermillion, 66 Wn. App. 332, 346, 832 P.2d 95 (1992), the trial court

concluded that Marvin Lee Vermillion's crimes involved a high degree of sophistication

and planning that occurred over a lengthy period of time. Evidence at trial established

                                             17
No. 34005-8-111
State v. Ledesma


that Vermillion sought his victims, assumed a false identity and personal history,

reviewed possible locations and selected a suitably remote location for the commission of

his offense. He further persuaded the victims to place their trust in him by misleading

them as to his identity and personal history. The appellate court affirmed the trial court's

conclusion that an exceptional sentence based on planning and sophistication was

justified.

       The record in this appeal lacks a showing of a level of sophistication required to

justify an exceptional sentence. Guillermo Adam Ledesma selected family members as

his victims and misled them regarding his intent behind declining attendance at the

Christmas pageant. Nevertheless, this evidence infers an abuse of trust rather than

sophistication. The record lacks evidence to indicate whether Ledesma planned to

burglarize the Ortegas' home or whether it was a crime of opportunity.

       We agree with Guillermo Adam Ledesma's assignment of error to the finding that

Alicia and Agustin Ortega were particularly vulnerable victims. We later discuss the

importance of striking this aggravating factor when we address the juvenile court's

conclusions of law.

                              Clear and Convincing Support

       Guillermo Ledesma contends that the juvenile court's finding of manifest injustice

lacks support from clear and convincing evidence. Such findings must be supported by

clear and convincing evidence. State v. Duncan, 90 Wn. App. at 812 (1998). We already

                                             18
No. 34005-8-111
State v. Ledesma


reviewed the evidence in detail and determine that, except for the finding of vulnerability,

clear and convincing evidence supports each finding.

                                    Conclusions of Law

       The second part of reviewing whether a standard range disposition would create a

manifest injustice is to determine whether the juvenile court's reasons articulated in

conclusions of law clearly and convincingly support a manifest injustice disposition.

RCW 13.40.230(2); State v. Duncan, 90 Wn. App. at 812 (1998). Whether a sentencing

court's reasons justify a departure from the standard range is a question oflaw. State v.

Duncan, 90 Wn. App. at 813.

       The juvenile court entered five conclusions of law, four of which Guillermo Adam

Ledesma challenges. We address each challenge to the juvenile court's conclusions of

law separately.

                    Conclusion ofLaw 1: Particularly vulnerable victims

       Guillermo Adam Ledesma challenges the juvenile court's conclusion that Agustin

and Alicia Ortega were particularly vulnerable victims. As discussed above, Ledesma is

correct. We discuss below the import of striking this conclusion of law.

                  Conclusion ofLaw 3: Standard range is clearly too lenient

      Guillermo Adam Ledesma challenges the juvenile court's conclusion thatthe

standard range disposition was clearly too lenient. A standard range disposition that is

clearly too lenient is a statutory aggravating factor under the Juvenile Justice Act. RCW

                                             19
No. 34005-8-111
State v. Ledesma


13.40.150(3)(i)(viii). In the event substantial evidence in the record supports the factual

finding of a statutory aggravating factor, such aggravating factor clearly and convincingly

supports the conclusion that a disposition within the standard range would constitute a

manifest injustice. State v. Ogden, 102 Wn. App. at 363 (2000). A standard range

sentence is manifestly unjust if the disposition would either impose an excessive penalty

on a juvenile or would pose a serious and clear danger to society. RCW 13.40.020(19).

       As discussed above, substantial evidence supports the juvenile court's finding that

the standard range was clearly too lenient because Guillermo Adam Ledesma posed a

danger to society. Accordingly, we hold that the juvenile court's finding clearly and

convincingly supports the juvenile court's conclusion that the standard range was clearly

too lenient.

                       Conclusion of Law 4: Structured supervision

       Guillermo Adam Ledesma contends that the record lacks substantial evidence to

support the juvenile court's conclusion, as a matter of law, that Ledesma was not

amenable to local probation supervision and needs the structure of the Juvenile

Rehabilitation Administration for successful rehabilitation. We conclude that

overwhelming evidence and findings of fact based on the evidence supports a conclusion

that standard probation cannot provide the structure Ledesma needs to be successfully

rehabilitated. Ledesma's time in probation did not rehabilitate him, and Ledesma's

criminal activity increased.

                                            20
No. 34005-8-III
State v. Ledesma


                   Conclusion ofLaw 5: Manifest injustice disposition

       Guillermo Adam Ledesma contends that the juvenile court erred in concluding as

a matter of law that a disposition within the standard range constitutes a manifest

injustice. The State disagrees and argues that the juvenile court's imposition of a

manifest injustice should be affirmed. We agree with the State.

       The challenge to conclusion of law 5 presents the overarching issue in this appeal.

The primary issue is whether the imposition of a manifest injustice disposition was

proper. The juvenile court concluded that a disposition within the standard range would

constitute a manifest injustice disposition based on three aggravating factors and one

nonaggravating factor: (1) the victims were particularly vulnerable, (2) Ledesma has a

recent criminal history and has failed to comply with conditions of a recent disposition

order, (3) local sanctions would be too lenient, and (4) standard probation cannot provide

the structure Ledesma needs to be successfully rehabilitated.

       Overwhelming evidence supports three of those four factors. We must decide

whether the manifest injustice imposition should be upheld despite the invalidation of the

particularly vulnerable victim aggravating factor.

      An appellate court may affirm a manifest injustice finding if one or more factors

supported by the record clearly and convincingly support the disposition, and the

appellate court can determine that the juvenile court would have entered the same

sentence on the basis of the remaining valid aggravating factors. State v. K.E., 97 Wn.

                                            21
No. 34005-8-III
State v. Ledesma


App. 273, 284, 982 P .2d 1212 ( 1999). Where it is clear from the record that the juvenile

court placed significant weight on inappropriate factors in departing from the standard

range, the appropriate remedy is remand for resentencing. State v. Bourgeois, 72 Wn.

App. 650, 664, 866 P.2d 43 (1994).

       The record shows that the juvenile court did not place significant weight on Alicia

and Agustin Ortega being particularly vulnerable victims. Rather, the focus of the

disposition hearing centered on whether Guillermo Adam Ledesma posed a danger to

society and to himself. The juvenile court based its imposition of a manifest injustice on

Ledesma's need for the secure environment of the Juvenile Rehabilitation Administration

to be successfully rehabilitated. Therefore, we affirm a manifest injustice disposition.

                                     Clearly Excessive

       Since we conclude that the trial court committed no error when imposing a

manifest injustice disposition, we must determine if the length of the twenty-one to

twenty-eight week confinement to the juvenile facility was clearly excessive and

arbitrarily decided. We also find no error in the length of the disposition.

       In order to uphold a manifest injustice disposition, this court must determine

whether the sentence imposed was either clearly excessive or clearly too lenient. RCW

13 .40.230(2)(b). A manifest injustice disposition is excessive when the disposition

cannot be justified by any reasonable view taken from the record. State v. E.JH, 65 Wn.

App. 771, 776, 830 P.2d 375 (1992). Once a trial court legitimately decides to depart

                                             22
No. 34005-8-111
State v. Ledesma


from the standard range, the court has broad discretion to determine the length of the

manifest injustice disposition. State v. Duncan, 90 Wn. App. at 815 ( 1998). The length

of a manifest injustice disposition will be upheld absent a showing of an abuse of

discretion. State v. S.S., 67 Wn. App. at 819 (1992). A trial court abuses its discretion

when its decision is manifestly unreasonable or is based on untenable grounds. State v.

Corona, 164 Wn. App. 76, 78-79, 261 P.3d 680 (2011). There is no requirement under

the Juvenile Justice Act that requires juvenile courts to state reasons for the length of a

manifest injustice disposition. State v. Ogden, 102 Wn. App. at 371 (2000).

       The juvenile court sentenced Guillermo Adam Ledesma to an upward manifest

injustice disposition of twenty-one to twenty-eight weeks' confinement. The standard

range for residential burglary, for one with an offender score of zero, is local sanctions,

which constitutes a maximum of thirty days in detention, a ceiling of twelve months of

probation, and completion of a limit of one hundred and fifty community service hours.

RCW 13.40.0357; RCW 13.40.020(18).

       The record supports a manifest injustice disposition of twenty-one to twenty-eight

weeks as neither excessive nor unsubstantiated. The probation department recommended

the disposition. The department worked closely with Guillermo Adam Ledesma over the

past year and knew his circumstances the best. Ledesma has serious problems with

authority and substance abuse and has an extensive criminal history. He exhausted his

family and the probation department. Ledesma needed the structure of the Juvenile

                                             23
No. 34005-8-111
State v. Ledesma


Rehabilitation Administration. The juvenile court reasonably determined this range

provided the best opportunity for Ledesma to improve himself. The juvenile court

carefully selected the disposition range after first reviewing whether the State's

recommendation of twelve to sixteen weeks was appropriate.

                                      CONCLUSION

       We uphold the juvenile court's manifest injustice disposition of twenty-one to

twenty-eight weeks of detention.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.



                                                  I   ~